Exhibit 10.1

 

[g95911kg01i001.gif]

 

TEXAS ASSOCIATION OF REALTORS®

COMMERCIAL LEASE

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2014

 

 

Table of Contents

 


No.

Paragraph Description

Pg.

 

 

 

1.

Parties

2

2.

Leased Premises

2

3.

Term

 

 

A.

Term

2

 

B.

Delay of Occupancy

2

 

C.

Certificate of Occupancy

3

4.

Rent and Expenses

 

 

A.

Base Monthly Rent

3

 

B.

Additional Rent

3

 

C.

First Full Month’s Rent

3

 

D.

Prorated Rent

3

 

E.

Place of Payment

3

 

F.

Method of Payment

3

 

G.

Late Charges

4

 

H.

Returned Checks

4

5.

Security Deposit

4

6.

Taxes

4

7.

Utilities

4

8.

Insurance

5

9.

Use and Hours

6

10.

Legal Compliance

6

11.

Signs

6

12.

Access By Landlord

7

13.

Move-In Condition

7

14.

Move-Out Condition

7

15.

Maintenance and Repairs

 

 

A.

Cleaning

7

 

B.

Conditions Caused by a Party

8

 

C.

Repair & Maintenance Responsibility

8

 

D.

Repair Persons

8

 

E.

HVAC Service Contract

9

 

F.

Common Areas

9

 

G.

Notice of Repairs

9

 

H.

Failure to Repair

9

16.

Alterations

9

17.

Liens

9

18.

Liability

9

19.

Indemnity

10

20.

Default

10

21.

Abandonment, Interruption of Utilities, Removal of Property & Lockout

10

22.

Holdover

10

23.

Landlord’s Lien & Security Interest

11

 

No.

Paragraph Description

Pg.

 

 

 

24.

Assignment and Subletting

11

25.

Relocation

11

26.

Subordination

11

27.

Estoppel Certificates & Financial Info.

11

28.

Casualty Loss

12

29.

Condemnation

12

30.

Attorney’s Fees

12

31.

Representations

12

32.

Brokers

13

33.

Addenda

13

34.

Notices

13

35.

Special Provisions

14

36.

Agreement of the Parties

14

 

 

 

 

ADDENDA & EXHIBITS (check all that apply)

[g95911kg01i002.jpg]

Exhibit ______________________________

[g95911kg01i002.jpg]

Exhibit ______________________________

[g95911kg01i002.jpg]

Commercial Lease Addendum for Broker’s Fee (TAR-2102)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Expense Reimbursement (TAR-2103)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Extension Option (TAR-2104)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Percentage Rent(TAR-2106)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Parking (TAR-2107)

[g95911kg01i003.jpg]

Commercial Landlord’s Rules and Regulations (TAR-2108)

[g95911kg01i002.jpg]

Commercial Lease Guaranty (TAR-2109)

[g95911kg01i003.jpg]

Commercial Lease Addendum for Right of First Refusal (TAR-2103)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Optional Space (TAR-2110)

[g95911kg01i003.jpg]

Commercial Lease Addendum for Construction (TAR-2111) or (TAR-2112)

[g95911kg01i002.jpg]

Commercial Lease Addendum for Contingencies (TAR-2120)

[g95911kg01i002.jpg]

 

[g95911kg01i002.jpg]

 

[g95911kg01i002.jpg]

 

[g95911kg01i003.jpg]

Information About Brokerage Services
(TAR-2501)


 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO, and Tenant: /s/ LRJ

Page 1 of 15

 

 

Orr, 504 Timber Ct. Burleson, TX 76028

Phone: 817.295.2238                   Fax: 817.265.0441                  
Michael Langford

AxoGen,

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

 

--------------------------------------------------------------------------------

 


 

[g95911kg03i001.gif]

 

TEXAS ASSOCIATION OF REALTORS®

COMMERCIAL LEASE

 

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2014

 

 

 

 

1.

PARTIES: The parties to this lease are:

 

 

 

 

Landlord:

Ja-Cole, L.P.

 

 

 

 

 

; and

 

 

 

 

 

 

 

Tenant:

AxoGen Corporation

 

 

 

 

 

.       

 

 

 

 

 

2.

LEASED PREMISES:

 

 

 

 

 

 

 

A.

Landlord leases to Tenant the following described real property, known as the
“leased premises,” along with all its improvements (Check only one box):

 

 

 

 

[g95911kg03i002.jpg]

(1)

Multiple-Tenant Property: Suite or Unit Number A-2,3&4  containing approximately
      7500       square feet of rentable area in              Boone Business
Park              (project name) at                                  300 Boone
Rd                                   (address) in           Burleson           
(city),           Johnson           (county), Texas, which is legally described
on attached Exhibit ______________________ or as follows:

 

 

 

Boone Business Park Blk 1 Lot 3

 

 

 

 

 

 

 

 

.

 

 

 

 

 

[g95911kg03i003.jpg]

(2)

Single-Tenant Property: The real property containing approximately
                  square feet of rentable area at:
                                                                                                                    
                                                      (address) in
                                   (city),                             (county),
Texas, which is legally described on attached Exhibit
                                     or as follows:

 

 

 

 

 

 

 

 

 

 

 

 

.

 

 

 

 

 

B.

If Paragraph 2A(1) applies:

 

 

(1)

“Property” means the building or complex in which the leased premises are
located, inclusive of any common areas, drives, parking areas, and walks; and

 

 

(2)

the parties agree that the rentable area of the leased premises may not equal
the actual or useable area within the leased premises and may include an
allocation of common areas in the Property. The rentable area
[g95911kg03i003.jpg] will [g95911kg03i002.jpg] will not be adjusted if
re-measured.

 

 

 

 

3.

TERM:

 

 

 

 

 

A.

Term: The term of this lease is            36            months and
           9            days, commencing on:

 

 

 

                                     April 22,
2015                                      (Commencement Date)

 

 

 

and ending on                                 April 30,
2018                                 (Expiration Date).

 

 

 

 

 

B.

Delay of Occupancy: If Tenant is unable to occupy the leased premises on the
Commencement Date because of construction on the leased premises to be completed
by Landlord that is not substantially

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO, and Tenant: /s/ LRJ

Page 2 of 15

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------

 


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

complete or a prior tenant’s holding over of the leased premises, Landlord will
not be liable to Tenant for such delay and this lease will remain enforceable.
In the event of such a delay, the Commencement Date will automatically be
extended to the date Tenant is able to occupy the Property and the Expiration
Date will also be extended by a like number of days, so that the length of this
lease remains unchanged. If Tenant is unable to occupy the leased premises after
the 90th day after the Commencement Date because of construction on the leased
premises to be completed by Landlord that is not substantially complete or a
prior tenant’s holding over of the leased premises, Tenant may terminate this
lease by giving written notice to Landlord before the leased premises become
available to be occupied by Tenant and Landlord will refund to Tenant any
amounts paid to Landlord by Tenant. This Paragraph 3B does not apply to any
delay in occupancy caused by cleaning or repairs.

 

C.         Certificate of Occupancy: Unless the parties agree otherwise, Tenant
is responsible for obtaining a certificate of occupancy for the leased premises
if required by a governmental body.

 

4.   RENT AND EXPENSES:

 

A.          Base Monthly Rent: On or before the first day of each month during
this lease, Tenant will pay Landlord base monthly rent as described on attached
Exhibit                                       or as follows:

 

Dates

Rate per rentable square foot (optional)

Base Monthly

From

To

$ Monthly Rate

$ Annual Rate

Rent$

04/01/2015

11/30/2016

/ rsf / month

8.00            / rsf / year

5,447.70

12/01/2016

03/31/2018

/ rsf / month

8.40            / rsf / year

5,697.70

 

 

/ rsf / month

/ rsf / year

 

 

 

/ rsf / month

/ rsf / year

 

 

 

/ rsf / month

/ rsf / year

 

 

B.          Additional Rent: In addition to the base monthly rent, Tenant will
pay Landlord all other amounts, as provided by the attached (Check all that
apply.):

£

 

(1)

Commercial Lease Addendum for Expense Reimbursement (TAR-2103)

£

 

(2)

Commercial Lease Addendum for Percentage Rent (TAR-2106)

£

 

(3)

Commercial Lease Addendum for Parking (TAR-2107)

£

 

(4)

 

All amounts payable under the applicable addenda are deemed to be “rent” for the
purposes of this lease.

 

C.         First Full Month’s Rent: The first full monthly rent is due on or
before               May 1, 2015                    

 

 

.

 

D.         Prorated Rent: If the Commencement Date is on a day other than the
first day of a month, Tenant will pay Landlord as prorated rent, an amount equal
to the base monthly rent multiplied by the following fraction: the number of
days from the Commencement Date to the first day of the following month divided
by the number of days in the month in which this lease commences. The prorated
rent is due on or before the Commencement Date.

 

E.          Place of Payment: Tenant will remit all amounts due to Landlord
under this lease to the following person at the place stated or to such other
person or place as Landlord may later designate in writing:

 

Name:

Orr & Associates Commercial

Address:

201 W Ellison St.

 

Burleson, TX 76028

 

F.           Method of Payment: Tenant must pay all rent timely without demand,
deduction, or offset, except as permitted by law or this lease. If Tenant fails
to timely pay any amounts due under this lease or if any

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO, and Tenant: /s/ LRJ

Page 3 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

check of Tenant is returned to Landlord by the institution on which it was
drawn, Landlord after providing written notice to Tenant may require Tenant to
pay subsequent amounts that become due under this lease in certified funds. This
paragraph does not limit Landlord from seeking other remedies under this lease
for Tenant’s failure to make timely payments with good funds.

 

G.        Late Charges: If Landlord does not actually receive a rent payment at
the designated place of payment within 5 days after the date it is due, Tenant
will pay Landlord a late charge equal to 10% of the amount due. In this
paragraph, the mailbox is not the agent for receipt for Landlord. The late
charge is a cost associated with the collection of rent and Landlord’s
acceptance of a late charge does not waive Landlord’s right to exercise remedies
under Paragraph 20.

 

H.         Returned Checks: Tenant will pay $ 45.00                          for
each check Tenant tenders to Landlord which is returned by the institution on
which it is drawn for any reason, plus any late charges until Landlord receives
payment.

 

5.   SECURITY DEPOSIT:

 

A.   Upon execution of this lease, Tenant will pay $ 5,000.00    
                        to Landlord as a security deposit.

 

B.          Landlord may apply the security deposit to any amounts owed by
Tenant under this lease. If Landlord applies any part of the security deposit
during any time this lease is in effect to amounts owed by Tenant, Tenant must,
within 10 days after receipt of notice from Landlord, restore the security
deposit to the amount stated.

 

C.         Within 60 days after Tenant surrenders the leased premises and
provides Landlord written notice of Tenant’s forwarding address, Landlord will
refund the security deposit less any amounts applied toward amounts owed by
Tenant or other charges authorized by this lease.

 

6.          TAXES: Unless otherwise agreed by the parties, Landlord will pay all
real property ad valorem taxes assessed against the leased premises.

 

7.            UTILITIES:

 

A.          The party designated below will pay for the following utility
charges to the leased premises and any connection charges for the utilities.
(Check all that apply.)

 

 

 

N/A

Landlord

Tenant

 

(1)

Water

£

S

£

 

(2)

Sewer

£

S

£

 

(3)

Electric

£

£

S

 

(4)

Gas

£

£

S

 

(5)

Telephone

£

£

S

 

(6)

Internet

£

£

S

 

(7)

Cable

£

£

S

 

(8)

Trash

£

£

S

 

(9)

 

£

£

£

 

(10)

All other utilities

£

£

S

 

 

B.          The party responsible for the charges under Paragraph 7A will pay
the charges directly to the utility service provider. The responsible party may
select the utility service provider except that if Tenant selects the provider,
any access or alterations to the Property or leased premises necessary for the
utilities may be made only with Landlord’s prior consent, which Landlord will
not unreasonably withhold. If Landlord incurs any liability for utility or
connection charges for which Tenant is responsible to pay

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO, and Tenant: /s/ LRJ

Page 4 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

and Landlord pays such amount, Tenant will immediately upon written notice from
Landlord reimburse Landlord such amount.

 

C.   Notice: Tenant should determine if all necessary utilities are available to
the leased premises and are adequate for Tenant’s intended use.

 

D.   After-Hours HVAC Charges: “HVAC services” means heating, ventilating, and
air conditioning of the leased premises. (Check one box only.)

 

[g95911kg07i001.jpg]   (1)  Landlord is obligated to provide the HVAC services
to the leased premises only during the Property’s operating hours specified
under Paragraph 9C.

 

[g95911kg07i001.jpg]   (2)  Landlord will provide the HVAC services to the
leased premises during the operating hours specified under Paragraph 9C for no
additional charge and will, at Tenant’s request, provide HVAC services to the
leased premises during other hours for an additional charge of $
                          per hour. Tenant will pay Landlord the charges under
this paragraph immediately upon receipt of Landlord’s invoice. Hourly charges
are charged on a half-hour basis. Any partial hour will be rounded up to the
next half hour. Tenant will comply with Landlord’s procedures to make a request
to provide the additional HVAC services under this paragraph.

 

[g95911kg07i002.jpg]  (3)  Tenant will pay for the HVAC services under this
lease.

 

8.    INSURANCE:

 

A.   During all times this lease is in effect, Tenant must, at Tenant’s expense,
maintain in full force and effect from an insurer authorized to operate in
Texas:

(1)  public liability insurance naming Landlord as an additional insured with
policy limits on an occurrence basis in a minimum amount of: (check only (a) or
(b) below)

[g95911kg07i001.jpg]   (a) $1,000,000; or

[g95911kg07i002.jpg]  (b) $2,000,000.

If neither box is checked the minimum amount will be $1,000,000.

(2)  personal property damage insurance for the business operations being
conducted in the leased premises and contents in the leased premises in an
amount sufficient to replace such contents after a casualty loss; and

[g95911kg07i001.jpg]   (3)  business interruption insurance sufficient to pay 12
months of rent payments;

 

B.   Before the Commencement Date, Tenant must provide Landlord with a copy of
insurance certificates evidencing the required coverage. If the insurance
coverage is renewed or changes in any manner or degree at any time this lease is
in effect, Tenant must, not later than 10 days after the renewal or change,
provide Landlord a copy of an insurance certificate evidencing the renewal or
change.

 

C.   If Tenant fails to maintain the required insurance in full force and effect
at all times this lease is in effect, Landlord may:

(1)  purchase insurance that will provide Landlord the same coverage as the
required insurance and Tenant must immediately reimburse Landlord for such
expense; or

(2)  exercise Landlord’s remedies under Paragraph 20.

 

D.   Unless the parties agree otherwise, Landlord will maintain in full force
and effect insurance for: (1) fire and extended coverage in an amount to cover
the reasonable replacement cost of the improvements of the Property; and (2) any
public liability insurance in an amount that Landlord determines reasonable and
appropriate.

 

E.   If there is an increase in Landlord’s insurance premiums for the leased
premises or Property or its contents that is caused by Tenant, Tenant’s use of
the leased premises, or any improvements made by or for Tenant, Tenant will, for
each year this lease is in effect, pay Landlord the increase immediately

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 5 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

after Landlord notifies Tenant of the increase. Any charge to Tenant under this
Paragraph 8E will be equal to the actual amount of the increase in Landlord’s
insurance premium.

 

9.    USE AND HOURS:

 

A.

Tenant may use the leased premises for the following purpose and no other:
AxoGen Corporation      

 

Distribution and Storage Services

 

 

 

 

  .

 

 

B.

Unless otherwise specified in this lease, Tenant will operate and conduct its
business in the leased premises during business hours that are typical of the
industry in which Tenant represents it operates.

 

 

C.

The Property maintains operating hours of (specify hours, days of week, and if
inclusive or exclusive of

 

weekends and holidays):

24 X 7 including Holidays and Weekends

 

 

 

 

 

  .

 

10. LEGAL COMPLIANCE:

 

A.   Tenant may not use or permit any part of the leased premises or the
Property to be used for:

(1)

any activity which is a nuisance or is offensive, noisy, or dangerous;

(2)

any activity that interferes with any other tenant’s normal business operations
or Landlord’s management of the Property;

(3)

any activity that violates any applicable law, regulation, zoning ordinance,
restrictive covenant, governmental order, owners’ association rules, tenants’
association rules, Landlord’s rules or regulations, or this lease;

(4)

any hazardous activity that would require any insurance premium on the Property
or leased premises to increase or that would void any such insurance;

(5)

any activity that violates any applicable federal, state, or local law,
including but not limited to those laws related to air quality, water quality,
hazardous materials, wastewater, waste disposal, air emissions, or other
environmental matters;

(6)

the permanent or temporary storage of any hazardous material; or

(7)

 

 

 

  .

 

B.   “Hazardous material” means any pollutant, toxic substance, hazardous waste,
hazardous material, hazardous substance, solvent, or oil as defined by any
federal, state, or local environmental law, regulation, ordinance, or
rule existing as of the date of this lease or later enacted.

 

C.   Landlord does not represent or warrant that the leased premises or Property
conform to applicable restrictions, zoning ordinances, setback lines, parking
requirements, impervious ground cover ratio requirements, and other matters that
may relate to Tenant’s intended use. Tenant must satisfy itself that the leased
premises may be used as Tenant intends by independently investigating all
matters related to the use of the leased premises or Property. Tenant agrees
that it is not relying on any warranty or representation made by Landlord,
Landlord’s agent, or any broker concerning the use of the leased premises or
Property.

 

11. SIGNS:

 

A.   Tenant may not post or paint any signs or place any decoration outside the
leased premises or on the Property without Landlord’s written consent. Landlord
may remove any unauthorized sign or decorations, and Tenant will promptly
reimburse Landlord for its cost to remove any unauthorized sign or decorations.

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 6 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

B.    Any authorized sign must comply with all laws, restrictions, zoning
ordinances, and any governmental order relating to signs on the leased premises
or Property. Landlord may temporarily remove any authorized sign to complete
repairs or alterations to the leased premises or the Property.

 

C.    By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all signs or decorations that were
placed on the Property or leased premises by or at the request of Tenant. Any
signs or decorations that Landlord does not require Tenant to remove and that
are fixtures, become the property of the Landlord and must be surrendered to
Landlord at the time this lease ends.

 

12.  ACCESS BY LANDLORD:

 

A.    During Tenant’s normal business hours Landlord may enter the leased
premises for any reasonable purpose, including but not limited to purposes for
repairs, maintenance, alterations, and showing the leased premises to
prospective tenants or purchasers. Landlord may access the leased premises after
Tenant’s normal business hours if: (1) entry is made with Tenant’s permission;
or (2) entry is necessary to complete emergency repairs. Landlord will not
unreasonably interfere with Tenant’s business operations when accessing the
leased premises.

 

B.    During the last    90    days of this lease, Landlord may place a “For
Lease” or similarly worded sign on the leased premises.

 

13.  MOVE-IN CONDITION: Tenant has inspected the leased premises and accepts it
in its present (as-is) condition unless expressly noted otherwise in this lease
or in an addendum. Landlord and any agent have made no express or implied
warranties as to the condition or permitted use of the leased premises or
Property.

 

14.  MOVE-OUT CONDITION AND FORFEITURE OF TENANT’S PERSONAL PROPERTY:

 

A.    At the time this lease ends, Tenant will surrender the leased premises in
the same condition as when received, except for normal wear and tear. Tenant
will leave the leased premises in a clean condition free of all trash, debris,
personal property, hazardous materials, and environmental contaminants.

 

B.    If Tenant leaves any personal property in the leased premises after Tenant
surrenders possession of the leased premises, Landlord may: (1) require Tenant,
at Tenant’s expense, to remove the personal property by providing written notice
to Tenant; or (2) retain such personal property as forfeited property to
Landlord.

 

C.    “Surrender” means vacating the leased premises and returning all keys and
access devices to Landlord. “Normal wear and tear” means deterioration that
occurs without negligence, carelessness, accident, or abuse.

 

D.   By providing written notice to Tenant before this lease ends, Landlord may
require Tenant, upon move-out and at Tenant’s expense, to remove, without damage
to the Property or leased premises, any or all fixtures that were placed on the
Property or leased premises by or at the request of Tenant. Any fixtures that
Landlord does not require Tenant to remove become the property of the Landlord
and must be surrendered to Landlord at the time this lease ends.

 

15.  MAINTENANCE AND REPAIRS:

 

A.    Cleaning: Tenant must keep the leased premises clean and sanitary and
promptly dispose of all garbage in appropriate receptacles.
[g95911kg07i001.jpg] Landlord [g95911kg07i002.jpg] Tenant will provide, at its
expense, janitorial services to the leased premises that are customary and
ordinary for the property type. Tenant will maintain any grease trap on the
Property which Tenant uses, including but not limited to periodic

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 7 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

emptying and cleaning, as well as making any modification to the grease trap
that may be necessary to comply with any applicable law.

 

B.          Repairs of Conditions Caused by a Party: Each party must promptly
repair a condition in need of repair that is caused, either intentionally or
negligently, by that party or that party’s guests, patrons, invitees,
contractors or permitted subtenants.

 

C.         Repair and Maintenance Responsibility: Except as otherwise provided
by this Paragraph 15, the party designated below, at its expense, is responsible
to maintain and repair the following specified items in the leased premises (if
any). The specified items must be maintained in clean and good operable
condition. If a governmental regulation or order requires a modification to any
of the specified items, the party designated to maintain the item must complete
and pay the expense of the modification. The specified items include and relate
only to real property in the leased premises. Tenant is responsible for the
repair and maintenance of its personal property. (Check all that apply.)

 

 

 

 

N/A

 

Landlord

 

Tenant

(1)

Foundation, exterior walls, roof, and other structural components

 

£

 

ý

 

¨

(2)

Glass and windows

 

£

 

¨

 

ý

(3)

Fire protection equipment

 

£

 

¨

 

ý

(4)

Fire sprinkler systems

 

£

 

¨

 

ý

(5)

Exterior & overhead doors, including closure devices, molding, locks, and
hardware

 

£

 

¨

 

ý

(6)

Grounds maintenance, including landscaping and irrigation systems

 

£

 

ý

 

¨

(7)

Interior doors, including closure devices, frames, molding, locks, and hardware

 

£

 

¨

 

ý

(8)

Parking areas and walks

 

£

 

ý

 

¨

(9)

Plumbing systems, drainage systems and sump pumps

 

£

 

¨

 

ý

(10)

Electrical systems, mechanical systems

 

£

 

¨

 

ý

(11)

Ballast and lamp replacement

 

£

 

¨

 

ý

(12)

Heating, Ventilation and Air Conditioning (HVAC) systems

 

£

 

¨

 

ý

(13)

HVAC system replacement

 

£

 

¨

 

ý

(14)

Signs and lighting:

 

 

 

 

 

 

 

(a) Pylon

 

ý

 

¨

 

¨

 

(b) Facia

 

£

 

¨

 

ý

 

(c) Monument

 

£

 

ý

 

¨

 

(d) Door/Suite

 

£

 

¨

 

ý

 

(e) Other:

 

 

ý

 

¨

 

¨

(15)

Extermination and pest control, excluding wood-destroying insects

 

£

 

¨

 

ý

(16)

Fences and Gates

 

ý

 

¨

 

¨

(17)

Storage yards and storage buildings

 

ý

 

¨

 

¨

(18)

Wood-destroying insect treatment and repairs

 

£

 

ý

 

¨

(19)

Cranes and related systems

 

ý

 

¨

 

¨

(20)

 

 

 

 

¨

 

¨

(21)

 

 

 

 

¨

 

¨

(22)

All other items and systems

 

 

 

¨

 

ý

 

D.         Repair Persons: Repairs must be completed by trained, qualified, and
insured repair persons.

 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 8 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

E.          HVAC Service Contract: If Tenant maintains the HVAC system under
Paragraph 15C(12), Tenant £ is S is not required to maintain, at its expense, a
regularly scheduled maintenance and service contract for the HVAC system. The
maintenance and service contract must be purchased from a HVAC maintenance
company that regularly provides such contracts to similar properties. If Tenant
fails to maintain a required HVAC maintenance and service contract in effect at
all times during this lease, Landlord may do so and Tenant will reimburse
Landlord for the expense of such maintenance and service contract or Landlord
may exercise Landlord’s remedies under Paragraph 20.

 

F.           Common Areas: Landlord will maintain any common areas in the
Property in a manner as Landlord determines to be in the best interest of the
Property. Landlord will maintain any elevator and signs in the common area.
Landlord may change the size, dimension, and location of any common areas,
provided that such change does not materially impair Tenant’s use and access to
the leased premises. Tenant has the non-exclusive license to use the common
areas in compliance with Landlord’s rules and regulations. Tenant may not
solicit any business in the common areas or interfere with any other person’s
right to use the common areas. This paragraph does not apply if Paragraph
2A(2) applies.

 

G.        Notice of Repairs: Tenant must promptly notify Landlord of any item
that is in need of repair and that is Landlord’s responsibility to repair. All
requests for repairs to Landlord must be in writing.

 

H.         Failure to Repair: Landlord must make a repair for which Landlord is
responsible within a reasonable period of time after Tenant provides Landlord
written notice of the needed repair. If Tenant fails to repair or maintain an
item for which Tenant is responsible within 10 days after Landlord provides
Tenant written notice of the needed repair or maintenance, Landlord may:
(1) repair or maintain the item, without liability for any damage or loss to
Tenant, and Tenant must immediately reimburse Landlord for the cost to repair or
maintain; or (2) exercise Landlord’s remedies under Paragraph 20.

 

16.    ALTERATIONS:

 

A.          Tenant may not alter (including making any penetrations to the roof,
exterior walls or foundation), improve, or add to the Property or the leased
premises without Landlord’s written consent. Landlord will not unreasonably
withhold consent for the Tenant to make reasonable non-structural alterations,
modifications, or improvements to the leased premises.

 

B.          Tenant may not alter any locks or any security devices on the
Property or the leased premises without Landlord’s consent. If Landlord
authorizes the changing, addition, or rekeying of any locks or other security
devices, Tenant must immediately deliver the new keys and access devices to
Landlord.

 

C.         If a governmental order requires alteration or modification to the
leased premises, the party obligated to maintain and repair the item to be
modified or altered as designated in Paragraph 15 will, at its expense, modify
or alter the item in compliance with the order and in compliance with Paragraphs
16A and 17.

 

D.         Any alterations, improvements, fixtures or additions to the Property
or leased premises installed by either party during the term of this lease will
become Landlord’s property and must be surrendered to Landlord at the time this
lease ends, except for those fixtures Landlord requires Tenant to remove under
Paragraph 11 or 14 or if the parties agree otherwise in writing.

 

17.    LIENS: Tenant may not do anything that will cause the title of the
Property or leased premises to be encumbered in any way. If Tenant causes a lien
to be filed against the Property or leased premises, Tenant will within 20 days
after receipt of Landlord’s demand: (1) pay the lien and have the lien released
of record; or (2) take action to discharge the lien. Tenant will provide
Landlord a copy of any release Tenant obtains pursuant to this paragraph.

 

18.    LIABILITY: To the extent permitted by law, Landlord is NOT responsible to
Tenant or Tenant’s employees, patrons, quests, or invitees for any damages,
injuries, or losses to person or property caused by:

 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 9 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

A.          an act, omission, or neglect of: Tenant; Tenant’s agent; Tenant’s
guest; Tenant’s employees; Tenant’s patrons; Tenant’s invitees; or any other
tenant on the Property;

 

B.          fire, flood, water leaks, ice, snow, hail, winds, explosion, smoke,
riot, strike, interruption of utilities, theft, burglary, robbery, assault,
vandalism, other persons, environmental contaminants, or other occurrences or
casualty losses.

 

19. INDEMNITY: Each party will indemnify, defend, and hold the other party
harmless from any property damage, personal injury, suits, actions, liabilities,
damages, cost of repairs or service to the leased premises or Property, or any
other loss caused, negligently or otherwise, by that party or that party’s
employees, patrons, guests, or invitees.

 

20. DEFAULT:

 

A.          If Landlord fails to comply with this lease within 30 days after
Tenant notifies Landlord of Landlord’s failure to comply, Landlord will be in
default and Tenant may seek any remedy provided by law. If, however, Landlord’s
non-compliance reasonably requires more than 30 days to cure, Landlord will not
be in default if the cure is commenced within the 30-day period and is
diligently pursued.

 

B.          If Landlord does not actually receive at the place designated for
payment any rent due under this lease within 5 days after it is due, Tenant will
be in default. If Tenant fails to comply with this lease for any other reason
within 10 days after Landlord notifies Tenant of its failure to comply, Tenant
will be in default.

 

C.         If Tenant is in default, Landlord may, with at least 3 days written
notice to Tenant: (i) terminate this lease, or (ii) terminate Tenant’s right to
occupy the leased premises without terminating this lease and may accelerate all
rents which are payable during the remainder of this lease or any renewal
period. Landlord will attempt to mitigate any damage or loss caused by Tenant’s
breach by using commercially reasonable means. If Tenant is in default, Tenant
will be liable for:

(1)

any lost rent;

(2)

Landlord’s cost of reletting the leased premises, including brokerage fees,
advertising fees, and other fees necessary to relet the leased premises;

(3)

repairs to the leased premises for use beyond normal wear and tear;

(4)

all Landlord’s costs associated with eviction of Tenant, such as attorney’s
fees, court costs, and prejudgment interest;

(5)

all Landlord’s costs associated with collection of rent such as collection fees,
late charges, and returned check charges;

(6)

cost of removing any of Tenant’s equipment or fixtures left on the leased
premises or Property;

(7)

cost to remove any trash, debris, personal property, hazardous materials, or
environmental contaminants left by Tenant or Tenant’s employees, patrons,
guests, or invitees in the leased premises or Property;

(8)

cost to replace any unreturned keys or access devices to the leased premises,
parking areas, or Property; and

(9)

any other recovery to which Landlord may be entitled under this lease or under
law.

 

21. ABANDONMENT, INTERRUPTION OF UTILITIES, REMOVAL OF PROPERTY, AND LOCKOUT:
Chapter 93 of the Texas Property Code governs the rights and obligations of the
parties with regard to: (a) abandonment of the leased premises; (b) interruption
of utilities; (c) removal of Tenant’s property; and (d) “lock-out” of Tenant.

 

22. HOLDOVER: If Tenant fails to vacate the leased premises at the time this
lease ends, Tenant will become a tenant-at-will and must vacate the leased
premises immediately upon receipt of demand from Landlord. No holding over by
Tenant, with or without the consent of Landlord, will extend this lease. Tenant
will

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 10 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

indemnify Landlord and any prospective tenants for any and all damages caused by
the holdover. Rent for any holdover period will be 150% of the base monthly rent
plus any additional rent calculated on a daily basis and will be immediately due
and payable daily without notice or demand.

 

23. LANDLORD’S LIEN AND SECURITY INTEREST: To secure Tenant’s performance under
this lease, Tenant grants to Landlord a lien and security interest against all
of Tenant’s nonexempt personal property that is in the leased premises or on the
Property. This lease is a security agreement for the purposes of the Uniform
Commercial Code. Landlord may file a financing statement to perfect Landlord’s
security interest under the Uniform Commercial Code.

 

24. ASSIGNMENT AND SUBLETTING: Landlord may assign this lease to any subsequent
owner of the Property. Tenant may not assign this lease or sublet any part of
the leased premises without Landlord’s written consent. An assignment of this
lease or subletting of the leased premises without Landlord’s written consent is
voidable by Landlord. If Tenant assigns this lease or sublets any part of the
leased premises, Tenant will remain liable for all of Tenant’s obligations under
this lease regardless if the assignment or sublease is made with or without the
consent of Landlord.

 

25.    RELOCATION:

 

¨           A.  By providing Tenant with not less than 90 days advanced written
notice, Landlord may require Tenant to relocate to another location in the
Property, provided that the other location is equal in size or larger than the
leased premises then occupied by Tenant and contains similar leasehold
improvements. Landlord will pay Tenant’s reasonable out-of-pocket moving
expenses for moving to the other location. “Moving expenses” means reasonable
expenses payable to professional movers, utility companies for connection and
disconnection fees, wiring companies for connecting and disconnecting Tenant’s
office equipment required by the relocation, and printing companies for
reprinting Tenant’s stationary and business cards. A relocation of Tenant will
not change or affect any other provision of this lease that is then in effect,
including rent and reimbursement amounts, except that the description of the
suite or unit number will automatically be amended.

 

x       B.          Landlord may not require Tenant to relocate to another
location in the Property without Tenant’s prior consent.

 

26. SUBORDINATION:

 

A.          This lease and Tenant’s leasehold interest are and will be subject,
subordinate, and inferior to:

(1)      any lien, encumbrance, or ground lease now or hereafter placed on the
leased premises or the Property that Landlord authorizes;

(2)      all advances made under any such lien, encumbrance, or ground lease;

(3)      the interest payable on any such lien or encumbrance;

(4)      any and all renewals and extensions of any such lien, encumbrance, or
ground lease;

(5)      any restrictive covenant affecting the leased premises or the Property;
and

(6)      the rights of any owners’ association affecting the leased premises or
Property.

 

B.          Tenant must, on demand, execute a subordination, attornment, and
non-disturbance agreement that Landlord may request that Tenant execute,
provided that such agreement is made on the condition that this lease and
Tenant’s rights under this lease are recognized by the lien-holder.

 

27. ESTOPPEL CERTIFICATES & FINANCIAL INFORMATION:

 

A.  Within 10 days after receipt of a written request from Landlord, Tenant will
execute and deliver to Landlord an estoppel certificate that identifies the
terms and conditions of this lease.

 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 11 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX     76028

 

B.          Within 30 days after receipt of a written request from Landlord,
Tenant will provide to Landlord Tenant’s current financial information (balance
sheet and income statement). Landlord may request the financial information no
more frequently than once every 12 months.

 

28. CASUALTY LOSS:

 

A.          Tenant must immediately notify Landlord of any casualty loss in the
leased premises. Within 20 days after receipt of Tenant’s notice of a casualty
loss, Landlord will notify Tenant if the leased premises are less than or more
than 50% unusable, on a per square foot basis, and if Landlord can substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty loss.

 

B.          If the leased premises are less than 50% unusable and Landlord can
substantially restore the leased premises within 120 days after Tenant notifies
Landlord of the casualty, Landlord will restore the leased premises to
substantially the same condition as before the casualty. If Landlord fails to
substantially restore within the time required, Tenant may terminate this lease.

 

C.         If the leased premises are more than 50% unusable and Landlord can
substantially restore the leased premises within 120 days after Tenant notifies
Landlord of the casualty, Landlord may: (1) terminate this lease; or (2) restore
the leased premises to substantially the same condition as before the casualty.
If Landlord chooses to restore and does not substantially restore the leased
premises within the time required, Tenant may terminate this lease.

 

D.         If Landlord notifies Tenant that Landlord cannot substantially
restore the leased premises within 120 days after Tenant notifies Landlord of
the casualty loss, Landlord may: (1) choose not to restore and terminate this
lease; or (2) choose to restore, notify Tenant of the estimated time to restore,
and give Tenant the option to terminate this lease by notifying Landlord within
10 days.

 

E.          If this lease does not terminate because of a casualty loss, rent
will be reduced from the date Tenant notifies Landlord of the casualty loss to
the date the leased premises are substantially restored by an amount
proportionate to the extent the leased premises are unusable.

 

29. CONDEMNATION: If after a condemnation or purchase in lieu of condemnation
the leased premises are totally unusable for the purposes stated in this lease,
this lease will terminate. If after a condemnation or purchase in lieu of
condemnation the leased premises or Property are partially unusable for the
purposes of this lease, this lease will continue and rent will be reduced in an
amount proportionate to the extent the leased premises are unusable. Any
condemnation award or proceeds in lieu of condemnation are the property of
Landlord and Tenant has no claim to such proceeds or award. Tenant may seek
compensation from the condemning authority for its moving expenses and damages
to Tenant’s personal property.

 

30. ATTORNEY’S FEES: Any person who is a prevailing party in any legal
proceeding brought under or related to the transaction described in this lease
is entitled to recover prejudgment interest, reasonable attorney’s fees, and all
other costs of litigation from the nonprevailing party.

 

31. REPRESENTATIONS:

 

A.          Tenant’s statements in this lease and any application for rental are
material representations relied upon by Landlord. Each party signing this lease
represents that he or she is of legal age to enter into a binding contract and
is authorized to sign the lease. If Tenant makes any misrepresentation in this
lease or in any application for rental, Tenant is in default.

 

B.          Landlord is not aware of any material defect on the Property that
would affect the health and safety of an ordinary person or any environmental
hazard on or affecting the Property that would affect the

 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 12 of 15

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026 www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX   76028

 

 

health or safety of an ordinary person, except:

Landlord is not aware of any material defects to

 

the best of his knowledge. Landlord has fee simple ownership.

 

C.         Each party and each signatory to this lease represents that: (1) it
is not a person named as a Specially Designated National and Blocked Person as
defined in Presidential Executive Order 13224; (2) it is not acting, directly or
indirectly, for or on behalf of a Specially Designated and Blocked Person; and
(3) is not arranging or facilitating this lease or any transaction related to
this lease for a Specially Designated and Blocked Person. Any party or any
signatory to this lease who is a Specially Designated and Blocked person will
indemnify and hold harmless any other person who relies on this representation
and who suffers any claim, damage, loss, liability or expense as a result of
this representation.

 

32. BROKERS:

 

A.   The brokers to this lease are:

 

 

Principal Broker:

Orr & Associates Real Estate

 

Cooperating Broker:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent:

Michael Langford

 

Agent:

 

 

 

Address:

201 W Ellison St

 

Address:

 

 

 

 

 

 

 

 

 

Burleson, TX 76028

 

 

 

 

 

Phone & Fax:

(817)295-5291

(817)295-0441   

 

Phone & Fax:

 

 

 

E-mail:

michael@orrrealestate.com

 

E-mail:

 

 

 

License No.:

0574473

 

License No.:

 

                                                                                               

 

Principal Broker: (Check only one box)

x represents Landlord only.

¨ represents Tenant only.

¨ is an intermediary between Landlord and Tenant.

 

Cooperating Broker represents Tenant.

 

B.   Fees:

 

x  (1) Principal Broker’s fee will be paid according to: (Check only one box).

x   (a) a separate written commission agreement between Principal Broker and:

¨ Landlord ¨ Tenant.

¨    (b) the attached Commercial Lease Addendum for Broker’s Fee (TAR-2102).

 

¨   (2) Cooperating Broker’s fee will be paid according to: (Check only one
box).

¨    (a) a separate written commission agreement between Cooperating Broker and:

¨ Principal Broker ¨ Landlord ¨ Tenant.

¨    (b) the attached Commercial Lease Addendum for Broker’s Fee (TAR-2102).

 

33.            ADDENDA: Incorporated into this lease are the addenda, exhibits
and other information marked in the Addenda and Exhibit section of the Table of
Contents. If Landlord’s Rules and Regulations are made part of this lease,
Tenant agrees to comply with the Rules and Regulations as Landlord may, at its
discretion, amend from time to time.

 

34.            NOTICES: All notices under this lease must be in writing and are
effective when hand-delivered, sent by mail, or sent by facsimile transmission
to:

 

Landlord at:

Ja-Cole LP

 

Address:

PO BOX 1088, Burleson, TX 76097

 

 

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 13 of 15

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX   76028

 

 

 

Phone:

(817) 295-5291

 

Fax:

 

 

 

 

 

and a copy to:

 

 

 

Address:

 

 

 

 

Phone:

 

 

Fax:

 

 

 

£ Landlord also consents to receive notices by e-mail at:

 

 

Tenant at the leased premises,

 

and a copy to:

AxoGen Corporation

 

 

Address:

13631 Progress Blvd, Suite 400, Alachua, FL 32615

 

 

 

Phone:

(352)262-0773

 

Fax:

 

 

 

£ Tenant also consents to receive notices by e-mail at:

 

 

35. SPECIAL PROVISIONS:

–Principal Broker has part ownership in Ja-Cole the Landlord

 

–Landlord agrees to Guarantee HVAC system for 6 months for direct damage only as
long as HVAC problem is not caused by tenant.

 

–Landlord agrees to have all Doors, Lighting and ceiling titles in good working
order prior to tenants move in.

 

 

 

 

 

 

 

 

 

 

 

 

36. AGREEMENT OF PARTIES:

 

A.          Entire Agreement: This lease contains the entire agreement between
Landlord and Tenant and may not be changed except by written agreement.

 

B.          Binding Effect: This lease is binding upon and inures to the benefit
of the parties and their respective heirs, executors, administrators,
successors, and permitted assigns.

 

C.         Joint and Several: All Tenants are jointly and severally liable for
all provisions of this lease. Any act or notice to, or refund to, or signature
of, any one or more of the Tenants regarding any term of this lease, its
renewal, or its termination is binding on all Tenants.

 

D.         Controlling Law: The laws of the State of Texas govern the
interpretation, performance, and enforcement of this lease.

 

E.          Severable Clauses: If any clause in this lease is found invalid or
unenforceable by a court of law, the remainder of this lease will not be
affected and all other provisions of this lease will remain valid and
enforceable.

 

F.           Waiver: Landlord’s delay, waiver, or non-enforcement of
acceleration, contractual or statutory lien, rental due date, or any other right
will not be deemed a waiver of any other or subsequent breach by Tenant or any
other term in this lease.

 

(TAR-2101) 4-1-14

Initialed for Identification by Landlord: /s/ RO , and Tenant: /s/ LRJ

Page 14 of 15

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------


 

 

300 Boone Rd

Commercial Lease concerning:

Burleson, TX   76028

 

G.        Quiet Enjoyment: Provided that Tenant is not in default of this lease,
Landlord covenants that Tenant will enjoy possession and use of the leased
premises free from material interference.

 

H.         Force Majeure: If Landlord’s performance of a term in this lease is
delayed by strike, lock-out, shortage of material, governmental restriction,
riot, flood, or any cause outside Landlord’s control, the time for Landlord’s
performance will be abated until after the delay.

 

I.                Time: Time is of the essence. The parties require strict
compliance with the times for performance.

 

Brokers are not qualified to render legal advice, property inspections, surveys,
engineering studies, environmental assessments, tax advice, or compliance
inspections. The parties should seek experts to render such services. READ THIS
LEASE CAREFULLY. If you do not understand the effect of this Lease, consult your
attorney BEFORE signing.

 

 

 

Landlord:

Ja-Cole, L.P.

 

Tenant:

AxoGen Corporation

 

 

 

 

 

 

By:

/s/ Rob Orr

 

By:

/s/ Lee Robert Johnston, Jr

 

 

 

 

 

 

By (signature):

/s/ Rob Orr

 

 

By (signature):

/s/ Lee Robert Johnston, Jr

                                                                                               
                                               

 

Printed Name:

Rob Orr

 

 

Printed Name:

Lee Robert Johnston, Jr

 

 

Title:

President

Date: 

4/21/15

 

 

Title:

CFO

Date: 

4/21/15

 

By:

 

 

By:

 

 

 

 

 

 

 

By (signature):

 

 

 

By (signature):

 

 

 

Printed Name:

 

 

 

Printed Name:

 

 

 

Title:

 

Date: 

 

 

 

Title:

 

Date: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(TAR-2101) 4-1-14

 

Page 15 of 15

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026  www.zipLogix.com

AxoGen,

 

--------------------------------------------------------------------------------

 